Name: Council Regulation (EEC) No 3461/87 of 17 November 1987 amending Regulation (EEC) No 3089/78 laying down general rules in respect of aid for the consumption of olive oil, and providing for certain exceptional measures
 Type: Regulation
 Subject Matter: economic policy;  consumption;  processed agricultural produce;  European Union law
 Date Published: nan

 20 . 11 . 87 Official Journal of the European Communities No L 329/ 1 I i (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3461/87 of 17 November 1987 amending Regulation (EEC) No 3089/78 laying down general rules in respect of aid for the consumption of olive oil , and providing for certain exceptional measures THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Articles 11 (7) thereof, Having regard to the proposal from the Commission, Whereas Article 11 of Regulation No 136/66/EEC insti ­ tuted consumption aid for olive oil produced and marketed in the Community ; Whereas Article 35 of the said Regulation stipulates that, from 1 November 1987, only oil as referred to in point 1 (a) and (b) and points 3 and 6 of the Annex to the said Regulation may be marketed at the retail stage ; whereas Regulation (EEC) No 3089/78 (3), as last amended by Regulation (EEC) No 3788/85 (4), should therefore be amended so that provision be no longer made for consumption aid for ordinary virgin olive oil ; Whereas, pursuant to Article 35 (3) of Regulation No 136/66/EEC Member States may, until 31 December 1989 , derogate from the provisions of that Article as regards the marketing of olive oil and olive-pomace oil within their territory ; whereas this Regulation must not affect that right ; whereas it is therefore advisable to provide for exceptional measures for a limited period, HAS ADOPTED THIS REGULATION : Article 1 Point (a) in Article 4 ( 1 ) of Regulation (EEC) No 3089/78 is hereby replaced by the following : '(a) complies with one of the definitions given in point 1 (a) and (b) and points 3 and 6 of the Annex to Regulation No 136/66/EEC.' Article 2 In those Member States which apply the derogation provided for in the first indent of Article 35 (3) of Regula ­ tion No 136/66/EEC, ordinary virgin olive oil , as referred to in 1 (c) of the Annex to the said Regulation, which is packed and placed on the market in accordance with the provisions of Commission Regulation (EEC) No 2677/85 (*) and with national provisions before 1 April 1989, may qualify for consumption aid by way of deroga ­ tion from Article 4 ( 1 ) of Regulation (EEC) No 3089/78. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 November 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 November 1987 . For the Council The President L. T0RNJES (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 183 , 3 . 7 . 1987, p. 7 . O OJ No L 369, 29 . 12 . 1978 , p. 12 . ¥) OJ No L 367, 31 . 12 . 1985, p. 1 . 0 OJ No L 254, 25 . 9 . 1985, p. 5 .